DETAILED ACTION

This action is in response to communications: Amendment filed September 13, 2022.

Claims 1-18 are pending in this case.  Independent claim 1 has been newly amended.  Claims 2-18 have been newly added.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 4, 11, and 14 are objected to because of the following informalities:  
Claims 1 and 11 similarly recite, “a graphics object…the graphics object…rendering a view space image of the graphic object…” but should recite, “…rendering a view space image of the graphics object…
Claims 4 and 14 similarly recite, “…tessalation shaders…” but should recite, “…tessellation shaders…”
Appropriate correction is required.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11-13, 15, and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 5, and 7-9 of U.S. Patent No. 10,997,774. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/306,663
1
2
3
5
6
7
8
11
12
13
15
16
U.S. Patent #10,997,774
1
5
2
1
8, 9
7
8
1
5
2
1
8, 9


Present Application #17/306,663  Claim 1
U.S. Patent #10,997,774  Claim 1
A method of generating an image viewable in a view space, the method comprising: 
A method of generating an image viewable in a view space, the method comprising:
generating local surface properties for a graphics object from parameter image maps, the graphics object existing in an object space;
generating local surface properties for a graphics object from parameter image maps, the graphics object existing in an object space; 
generating a first surface layer based on the local surface properties, the first surface layer including one or more of the local surface properties of the graphics object and not viewable in the view space;
generating a first layer image based on the local surface properties, the first layer image including one or more of the local surface properties of the graphics object existing in the object space such that the first layer image exists in the object space and is not viewable in the view space;
storing the first surface layer as intermediate surface results of the graphics object; and
storing the first layer image as intermediate surface results of the graphics object in object space;
associating the intermediate surface results with a final surface layer; and
generating a second layer image based on the stored intermediate surface results, 

the second layer image existing in the object space and not being viewable in the view space; and
rendering a view space of the graphic object in the view space by consuming the final surface layer.
rendering the view space image of the graphic object in the view space at least in part by consuming (i) the first layer image, (ii) the second layer image, or (iii) both the first layer image and the second layer image.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/306,663  Claim 2
U.S. Patent #10,997,774  Claim 5
The method of claim 1, wherein
The method of claim 1, wherein
the first surface layer includes local surface properties for a sampling rate.
the first surface layer specifies a sampling rate for the first layer image.


Present Application #17/306,663  Claim 3
U.S. Patent #10,997,774  Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the first surface layer includes local surface properties for a layer shader program.
the generating local surface properties is performed by a shading program.


Present Application #17/306,663  Claim 5
U.S. Patent #10,997,774  Claim 1
The method of claim 1, further comprising:
A method of generating an image viewable in a view space, the method comprising…
generating a second surface layer based on the stored intermediate surface results, the second surface layer not viewable in the view space; and
…the second layer image existing in the object space and not being viewable in the view space; and
updating the intermediate surface results to include the second layer.
rendering the view space image of the graphic object in the view space at least in part by consuming (i) the first layer image, (ii) the second layer image, or (iii) both the first layer image and the second layer image.


Present Application #17/306,663  Claim 6
U.S. Patent #10,997,774  Claims 8 and 9
The method of claim 5, wherein
The method of claim 7, wherein
the first surface layer includes a setting for a first sampling rate and the second surface layer includes a setting for a second sampling rate,
the layer shader generates the first layer image at a first sampling rate and the second layer image at a second sampling rate (claim 8)
the first sampling rate and the second sampling rate being different from each other.
the first sampling rate is different than the second sampling rate (claim 9)


Present Application #17/306,663  Claim 7
U.S. Patent #10,997,774  Claim 7
The method of claim 5, wherein
The method of claim 1, wherein
both the first surface layer and the second surface layer are generated using a layer shader.
both the first surface layer and the second surface layer are generated using a layer shader.


Present Application #17/306,663  Claim 8
U.S. Patent #10,997,774  Claim 8
The method of claim 7, wherein
The method of claim 7, wherein
the layer shader generates the first surface layer at a first sampling rate and the second surface layer at a second sampling rate.
the layer shader generates the first layer image at a first sampling rate and the second layer image at a second sampling rate.


Claims 11-13, 15, and 16 are similar in scope to claims 1-3, 5, and 6 above, respectively, and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-11, 13, 14, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al. (US 2019/0066365).

As to claim 1, Schmalstieg et al. disclose a method of generating an image viewable in a view space (Figure 7), the method comprising: generating local surface properties for a graphics object from parameter image maps ([0021] notes CPU may execute a computer graphics generating program, such as a video game, ray tracing program, animation program, or the like, where CPU 104 may generate one or more graphics primitives (e.g. vertices, lines, triangles, or the like) as well as characteristics for objects defined by the primitives (e.g. texture images to be applied to the objects, position data defining relative positions of the objects, illumination characteristics, etc.) through generation of this graphics program, and CPU 104 may also define one or more camera positions, generally corresponding to the position of the screen/display at which images rendered from the graphics primitives are to appear, where the generated data may be referred to as graphics data), the graphics object in an object space ([0040] notes one or more graphics objects within a model space or world space defined by the application, thus the object space consisting of primitives and objects as graphics data noted in [0021] above); generating a first surface layer based on the local surface properties (e.g. intermediate graphics data, e.g. texture data, based on the one or more graphics primitives (e.g. vertices, lines, triangles, or the like) as well as characteristics for objects defined by the primitives (e.g. texture images to be applied to the objects, position data defining relative positions of the objects, illumination characteristics, etc.)), the first surface layer including one or more of the local surface properties of the graphics object (e.g. the intermediate graphics data may include a shaded component, a depth component, position component for specifying a position of a graphics object; a normals component for specifying a local surface normal for the graphics object; an albedo component for specifying surface reflectance for the graphics object; or a specular component for texture and/or depth information for a plurality of graphics objects) and not viewable in the view space (e.g. [0022] notes CPU 104 may send the graphics data to graphics card (which includes GPU 110) for rendering, [0023] notes GPU 110 to then render an image from the graphics data, [0024] notes GPU 110 may perform only a first part of an image rendering process, where the first portion of the image rendering process may include geometry processing stage and rasterization stage of a graphics processing pipeline, and the performance of these stages may result in intermediate graphics data, the intermediate graphics data may include texture data for graphics objects defined by the graphics primitives and/or the graphics primitives themselves and depth data for the graphics objects Figure 2 and associated text further elaborates on process, where the CPU 152 and GPU 160 operates similarly as CPU 104 and GPU 110, respectively, [0058] notes GPU 160 may perform a first portion of an image rendering process, to generate intermediate graphics data, where the first portion of the image rendering process may include geometry processing stage 166 and rasterization stage 168 of graphics processing pipeline 162, the intermediate graphics data may include a shaded component, a depth component, position component for specifying a position of a graphics object; a normals component for specifying a local surface normal for the graphics object; an albedo component for specifying surface reflectance for the graphics object; or a specular component for texture and/or depth information for a plurality of graphics objects, thus it may be considered the “first surface layer” e.g. intermediate graphics data, is not viewable in the view space in that the intermediate graphics data is only data as noted above that is still to undergo processing by additional stages of the graphics pipeline, thus not a final rendered image that is viewable); storing the first surface layer as intermediate surface results of the graphics object (e.g. storing intermediate graphics data, e.g. texture data, in a graphics buffer, e.g. G-buffer, of memory 106)([0024] and [0058] further notes storing the intermediate graphics data, e.g. texture data, in a G-buffer representation in graphics memory 106/174); associating the intermediate surface results with a final surface layer (e.g. one or more rendered images from the intermediate graphics data, e.g. texture data)([0026] and [0059] notes GPU 190 receives the intermediate graphics data and buffers the intermediate graphics data in the G-buffer of graphics memory 192, and pixel processing pipeline 194 and texture engine 196 then perform a second portion of the image rendering process (e.g. on the intermediate graphics data, e.g. texture data), including various shading passes, e.g. a final shading pass (or final rendering pass), to ultimately render one or more images); and rendering a view space image of the graphic object in the view space by consuming the final surface layer (e.g. the one or more rendered images)(e.g. [0027] thru [0029] notes storing the render images to respective ones of framebuffer memories 130A and 130B, the images stored to framebuffer memories 130A and 130B constitute a stereoscopic image pair that may displayed via a virtual reality (VR) headset device 120, e.g. via left-eye display 132 and right-eye display 134, see also Figure 4 and associated text). 

Schmalstieg et al. differ from the invention defined in claim 1 in that Schmalstieg et al. do not expressly disclose its images rendered as “surface layers.”  However, each image may be considered a “surface layer” as the results of one image are used to produce another image and/or the images may be collectively composited as a final image, e.g. final surface layer, thus “layers.”  This interpretation/modification may yield predictable results, without changing the scope of the invention.

As to claim 11, Schmalstieg et al. disclose a system for generating an image viewable in a view space, the system including a non-transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed ([0081] and [0082] notes various computer-readable mediums for storing instructions or code, where [0083] one or more processors for executing the instructions/code on the computer-readable medium(s)), the system is configured to perform the method of claim 1 above.  Please see the rejection and notes regarding claim 1 above.

As to claims 3 and 13, Schmalstieg et al. disclose the first surface layer includes local surface properties for a layer shader program ([0043] notes GPU driver 158 may be further configured to compile one or more shader programs, and to download the compiled shader programs onto one or more programmable shader units contained within GPU 160, the shader programs may be written in a high level shading language, such as, e.g., an OpenGL Shading Language (GLSL), a High Level Shading Language (HLSL), a C for Graphics (Cg) shading language, etc., the compiled shader programs may include one or more instructions that control the operation of a programmable shader unit within GPU 160).

As to claims 4 and 14, Schmalstieg et al. disclose the layer shader program includes pixel shaders, geometry shaders, tessellation shaders, vertex shaders, hull shaders, or ray hit shaders ([0043] notes the shader programs may include vertex shader programs and/or pixel shader programs, where a vertex shader program may control the execution of a programmable vertex shader unit or a unified shader unit, and include instructions that specify one or more per-vertex operations and a pixel shader program may include pixel shader programs that control the execution of a programmable pixel shader unit or a unified shader unit, and include instructions that specify one or more per-pixel operations).

As to claims 9 and 17, Schmalstieg et al. disclose the rendering is performed on a graphics processing unit (e.g. Figure 1, GPU 110 of server 102 and/or GPU 126 of VR headset device 120, Figure 2, GPU 160, where the associated text notes rendering may be performed on any of the GPUs noted).

As to claims 10 and 18, Schmalstieg et al. disclose the generating the first surface layer is performed on a first graphics processing unit, and the rendering is performed on a second graphics processing unit different from the first graphics processing unit (e.g. Figure 1, GPU 110 of server 102 and/or GPU 126 of VR headset device 120, where the associated text of Figure 1, e.g. [0023] and [0024] notes GPU 110 performing initial rendering process including generating intermediate graphics data (e.g. generating the “first surface layer”), and [0025] thru [0027] notes sending intermediate graphics data to GPU 126 for further rendering).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al. (US 2019/0066365) as applied to claims 1 and 11 above, and further in view of Ray et al. (US 10,109,039).

As to claims 2 and 12, Schmalstieg et al. disclose the first surface layer includes local surface properties ([0058] notes the intermediate graphics data may include a shaded component, a depth component, position component for specifying a position of a graphics object; a normals component for specifying a local surface normal for the graphics object; an albedo component for specifying surface reflectance for the graphics object; or a specular component for texture and/or depth information for a plurality of graphics objects), but do not disclose, but Ray et al. disclose the first surface layer includes local surface properties for a sampling rate (Figure 6 and associated text, e.g. column 23, lines 11-35 notes selecting a sample rate to render a portion of a scene at a specific resolution rate or shading rate).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Schmalstieg et al.’s local surface properties for a sample rate as described in Ray et al. for ultimately rendering the image according to various factors and needs of the system, thus enhancing the performance of the system (see Figure 6 and associated text, e.g. column 22, lines 43 thru column 23, lines 35).

Allowable Subject Matter

Claims 5-8, 15, and 16 would be allowable if the Double Patenting rejection may be overcome AND if rewritten in independent form including ALL of the limitations of the base claim AND any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claims 5 and 15, the prior art of record fails to teach or suggest the limitations as recited.  Dependent claims 6 and 16 are indicated allowable for depending upon indicated allowable claims 5 and 15, respectively.  Dependent claim 7 is indicated allowable for depending upon indicated allowable claim 5.  Dependent claim 8 is indicated allowable for depending upon indicated allowable claim 7.

Response to Arguments

Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.  Applicant amends independent claim 1 and newly adds independent claim 11 to similarly recite, “generating local surface properties for a graphics object from parameter image maps, the graphics object existing in an object space; generating a first surface layer based on the local surface properties, the first surface layer including one or more of the local surface properties of the graphics object and not viewable in the view space; storing the first surface layer as intermediate surface results of the graphics object; associating the intermediate surface results with a final surface layer; and rendering a view space image of the graphic object in the view space by consuming the final surface layer.”  Applicant argues on pages 5 and 6 of the Amendment filed that the prior art of record fails to teach the limitations of the claim as now amended.   
In reply, it is believed the prior art of record still teaches the limitations as amended.  Please see the rejection and notes regarding claim 1 above for details.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612